PER CURIAM:
The U.S. Court of Appeals for the Ninth Circuit issued a judgment on December 6, 19931, reversing our December 11, 1989, decision and order2 asserting jurisdiction over the appeal on this matter. The Ninth Circuit ruled that we have no jurisdiction. We have received its mandate with directions to dismiss this particular appeal. In view of that mandate, therefore, it is ORDERED that this appeal be, and is hereby, DISMISSED. The clerk of court shall issue our mandate immediately to the Superior Court.

 Wabol v. Villacrusis, Appeal No. 90-15101 (9th Cir. Dec. 6, 1993).


 Wabol v. Villacrusis, 1 N.M.I. 34 (1989).